Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 2, 2017

                                      No. 04-16-00252-CV

                               Jean Eckford HARDAWAY, Et al.,
                                           Appellant

                                                 v.

                              Lou Eda Korth Stubbs NIXON, Et al.,
                                           Appellee

                  From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 12-09-0188-CVK
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       Appellees’ briefs were originally due on February 23, 2017. There are two sets of
appellees: the Stubbs Nixon appellees and Burlington Resources Oil & Gas Company, LP. Each
appellee group has been granted two previous extensions to file their briefs, the latest until April
26, 2017. On April 26, 2017, appellees each filed separate motions requesting a third extension
until May 26, 2017.

       The motions are GRANTED and appellees are hereby ORDERED to file their respective
briefs no later than May 26, 2017. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court